

115 HR 6693 IH: Helping America Re-Develop High-Quality Accessible Training Act
U.S. House of Representatives
2018-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6693IN THE HOUSE OF REPRESENTATIVESAugust 31, 2018Mr. Brown of Maryland (for himself and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 41, United States Code, to require certain contractors to meet a requirement with
			 respect to registered apprenticeship programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Helping America Re-Develop High-Quality Accessible Training Act or the HARD HAT Act. 2.Registered apprenticeship program requirement for certain contractors (a)Registered apprenticeship program requirement for certain contractors (1)In generalChapter 63 of title 41, United States Code, is amended by adding at the end the following new section:
					
						6310.Registered apprenticeship program requirement for certain contractors
 (a)In generalAn executive agency may not award a covered construction contract to a contractor, unless such contractor agrees to require at least 20 percent of the non-management employees of such contractor to complete, or be enrolled in, a registered apprenticeship program as of the date on which construction under the contract begins.
 (b)Consideration for future contractsIn the case of an executive agency that awards a covered construction contract to a contractor that makes the agreement described in subsection (a), such agency shall, to the extent practicable, take into consideration the percentage of non-management employees of such contractor that complete a registered apprenticeship program pursuant to the agreement described in such subsection before awarding any subsequent covered construction contract to such contractor.
 (c)DefinitionsIn this section: (1)Covered construction contractThe term covered construction contract—
 (A)means a contract in an amount exceeding $1,500,000 for — (i)the construction or resurfacing of highways, roads, streets, bridges, or railways; or
 (ii)the construction of— (I)tunnels or other subsurface structures;
 (II)sewage and waste facilities; (III)waste treatment and storage facilities; or
 (IV)public buildings (as defined in section 3301 of title 40); and (B)does not include any contract for construction or resurfacing outside the United States.
 (2)Executive agencyThe term executive agency has the meaning given that term in section 102 of title 40. (3)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
								.
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					
						
							6310. Registered apprenticeship program requirement for certain contractors..
 (b)ApplicabilityThe amendment made by subsection (a)(1) shall apply with respect to contracts awarded on or after the date that is 120 days after the date of the enactment of this Act.
			